Per Curiam. Our Committee on Criminal Practice has recommended in light of the United States Supreme Court’s decision in Knowles v. Iowa (December 8, 1998) that Rule 5.5 of the Rules of Criminal Procedure be repealed. We agree. Accordingly, effective immediately, Rule 5.5 is repealed. RULE 5.5. Lawful-Scardhesr The issuance-o-fia-eitation in lieu of arrest or continued custody docs not affect the authority-of-a-lavr-cnforccmcnt officci-to conduct anothcrwisc-iawful search or any other-investigative procedure incidcnt--to-an-arrestT